Case 18-10914-elf     Doc 41     Filed 12/13/18 Entered 12/13/18 11:52:15           Desc Main
                                 Document      Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  ________________________________________________________________________
  In Re:                              :
                                      :
         Christopher J. Reardon       :
                                      :
                                      :     Case No.: 18-15746ELF
                                      :
  Debtor(s)                           :     Chapter 13



                            CERTIFICATE OF NO RESPONSE


          I hereby certify that no answer, objection or other responsive pleading or request
  for a hearing has been filed in response to the Application for Compensation of Attorney
  Fees filed at Docket Number 21.




  Dated: December 13, 2018                     /s/ Brad J. Sadek, Esquire
                                               Brad J. Sadek, Esquire
                                               Sadek and Cooper
                                               “The Philadelphia Building”
                                               1315 Walnut Street, #502
                                               Philadelphia, PA 19107
                                               215-545-0008
